The plaintiff in error, hereinafter called defendant, was convicted in the county court of Woods county on a charge of violating the prohibitory liquor law, and was sentenced to serve a term of 30 days in the county jail and to pay a fine of $50.
The judgment was rendered in January, 1928, and the appeal was lodged in this court in April, 1928. In August following there was filed in this court a motion to dismiss, setting out that subsequent to the conviction in this case defendant was again convicted for a violation *Page 52 
of the prohibitory liquor law, and while serving said sentence he escaped from the county jail and is a fugitive from justice. This motion is supported by affidavit of the sheriff of Woods county. No response thereto has been filed. In conformity to the uniform holding of this court, where a person is convicted of a crime and appeals, and afterwards becomes a fugitive, the appeal will be dismissed.
For the reasons assigned, the appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.